Exhibit 10.1

LAMMOT J. DU PONT

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is dated
as of May 23, 2011, by and between DuPont Fabros Technology, Inc., a Maryland
corporation (the “Company”), DF Property Management LLC, a Delaware limited
liability company (the “LLC”), and Lammot J. du Pont (the “Executive”).

A. The Company and the Executive are parties to an Employment Agreement (the
“Original Agreement”), dated as of October 18, 2007.

B. The parties desire to amend the Original Agreement to (i) add the LLC as a
party to the agreement so that references to Executive’s employment by and
services for the Company shall also include Executive’s services for the LLC
and, (ii) to make certain revisions to the excise tax related provisions.

Accordingly, the parties hereto agree as follows:

1. The first sentence of Section 1 and the first sentence of Section 2.1 are
hereby amended to add “and the LLC” after the first use of the phrase “the
Company.” In addition, clause (v) of the second sentence of Section 2.1 is
hereby amended to add “and the LLC” after the phrase “the Company.”

2. Section 7 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

7. Excise Tax-Related Provisions. The payments and benefits that the Executive
may be entitled to receive under this Agreement and other payments and benefits
that the Executive is or may be entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Agreement, are referred to as “Payments”), may constitute Parachute
Payments that are subject to Sections 280G and 4999 of the Code. As provided in
this Section 7, the Parachute Payments will be reduced if, and only to the
extent that, a reduction will allow the Executive to receive a greater Net After
Tax Amount (as defined below) than the Executive would receive absent a
reduction.

(i) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments that are payable to the Executive. The Accounting Firm
also will determine the Net After Tax Amount attributable to the Executive’s
total Parachute Payments.

(ii) The Accounting Firm will next determine the largest amount of Payments that
may be made to the Executive without subjecting the Executive to tax under
Section 4999 of the Code (the “Capped Payments”). Thereafter, the Accounting
Firm will determine the Net After Tax Amount attributable to the Capped
Payments.



--------------------------------------------------------------------------------

(iii) The Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any noncash benefits under this
Agreement or any other plan, agreement or arrangement (with the source of the
reduction to be directed by the Company) and then by reducing the amount of any
cash benefits under this Agreement or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Company). The Accounting
Firm will notify the Executive and the Company if it determines that the
Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.

(iv) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time that the Accounting Firm makes its determinations under
this Section 7, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 7 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 7 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest, the amount of the
Overpayment; provided, however, that no amount will be payable by the Executive
to the Company unless, and then only to the extent that, the payment would
either reduce the amount on which the Executive is subject to tax under
Section 4999 of the Code or generate a refund of tax imposed under Section 4999
of the Code. If the Accounting Firm determines, based upon controlling precedent
or substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company.

For purposes of this Section 7, the term “Accounting Firm” means the independent
accounting firm engaged by the Company immediately before a Change in Control.
For purposes of this Section 7, the term “Net After Tax Amount” means the amount
of any Parachute Payments or Capped Payments, as applicable, net of taxes
imposed under Sections 1, 3101(b) and 4999 of the Code and any State or local
income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 7, the term “Parachute
Payment” means a payment that is described in Section 280G(b)(2) of the Code,
determined in accordance with Section 280G of the Code and the regulations
promulgated or proposed thereunder.

3. Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

/s/ Hossein Fateh

Name:   Hossein Fateh Title:   President and Chief Executive Officer DF PROPERTY
MANAGEMENT LLC By:   DuPont Fabros Technology, L.P.,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     its General Partner     By:  

/s/ Hossein Fateh

    Name:   Hossein Fateh     Title:   President and Chief Executive Officer

/s/ Lammot J. du Pont

Lammot J. du Pont